 


109 HR 4728 IH: Community Integration Act of 2006
U.S. House of Representatives
2006-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 2d Session 
H. R. 4728 
IN THE HOUSE OF REPRESENTATIVES 
 
February 8, 2006 
Ms. Eddie Bernice Johnson of Texas (for herself and Mr. Marchant) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To authorize the Director of the Federal Emergency Management Agency to provide caseworker assistance to persons evacuated from their homes as a result of Hurricane Katrina or Hurricane Rita. 
 
 
1.Short titleThis Act may be cited as the Community Integration Act of 2006.  
2.PurposeThe purpose of this Act is to allow the Federal Emergency Management Agency to contract with local governments and local agencies to provide evacuees with a wide range of social services.  
3.Caseworker support for evacueesSection 408 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5174) is amended— 
(1)by redesignating subsections (g), (h), and (i) as subsections (h), (i), and (j), respectively; and 
(2)by inserting after subsection (f) the following: 
 
(g)Caseworker support for evacuees 
(1)In generalNotwithstanding any other provision of law, the Director of the Federal Emergency Management Agency is authorized to provide caseworker assistance to individuals evacuated from their principal place of residence and displaced to another place as a result of Hurricane Katrina or Hurricane Rita in 2005, or both, and not able to return immediately to their principal place of residence because of the inhabitability of the structure.  
(2)ContractsThe Agency may enter into contracts with local governments and local agencies to provide assistance under this subsection.  
(3)Federal shareThe Federal share of assistance under this subsection shall be 100 percent of the activities for which the assistance is provided. 
(4)Caseworker Assistance DefinedIn this subsection, the term caseworker assistance includes assessing and addressing an individual’s needs with respect to community integration, a job, school, meeting a mortgage or other loan obligation, health, and mental health.. 
 
